Citation Nr: 0118080	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reentrance into a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to April 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 determination by the 
Vocational Rehabilitation and Counseling Psychologist (VR&C) 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's claim 
for reentrance into a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code. 


FINDINGS OF FACT

1.  Service connection is currently in effect for 
patellofemoral chondrosis, right knee, assigned a 10 percent 
evaluation, and patellofemoral chondrosis, left knee, 
assigned a 10 percent evaluation.  The combined evaluation is 
20 percent.  

2.  The veteran had previously completed a program of 
vocational rehabilitation during which time she earned a 
degree in nursing and obtained suitable employment, which was 
the goal of her training program; she was declared, 
"rehabilitated to the point of employability" in February 
1996.  

3.  The veteran has a high school education, an associate's 
degree in nursing (registered nurse) and a bachelor's degree 
in nursing, and has worked as a United States Department of 
Health and Human Services (HHS) - Regional Women's Health 
Coordinator, since March 1998.  Upon being rehabilitated to 
the point of employability in February 1996, she was employed 
as a program coordinator for a city department of health.

4.  In July 1999, a VA counseling psychologist concluded that 
the veteran did not have an employment handicap because she 
overcame her employability impairment through her employment.

5.  The veteran's service-connected disabilities have not 
increased in severity since she was declared 
"rehabilitated;" neither is the occupation for which she was 
previously trained under Chapter 31 currently shown to be 
unsuitable based on her specific employment handicap and 
capabilities. 


CONCLUSION OF LAW

The criteria for establishing reentrance into a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 5107 
(West 1991 and Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 21.283, 21.284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's counseling 
and claims records have been obtained and there is no 
indication that there are any relevant treatment records 
which have not been obtained.  In addition, the RO afforded 
the veteran VA counseling and evaluation, and informed her of 
the evidence necessary to support her claim.  She has been 
informed of the pertinent law and regulation by virtue of the 
statement of the case.  Therefore, the Board concludes that 
the VA has met its statutory duty to assist.  

The veteran underwent VA vocational rehabilitation and 
training beginning in 1992. The November 1992 Individualized 
Written Rehabilitation Plan (IWRP) contained a program goal 
to obtain and maintain employment as a nurse manager; a June 
1995 Individualized Employment Assistance Plan (IEAP) 
included a program goal that the veteran would obtain and 
maintain employment in the health management field.  She 
earned a nursing degree and became employed in that field.  
In her most recent claim for Chapter 31 vocational 
rehabilitation benefits, she contends that she is entitled to 
additional vocational rehabilitation because she needs 
further training in her current field of health and policy 
coordinator to prepare for future employment opportunities 
and compete in the employment arena.  According to her 
written statement submitted in July 1999, she is a Regional 
Women's Health Care Coordinator for HHS.  She has been placed 
in a three-year probationary status and she would like to 
remain competitive with the other nine Regional Women's 
Health Coordinators in the United States, and to do so she 
needs an advanced degree.  She is the only person in her 
position without such a degree.  Consequently, she requested 
further assistance for education through the Chapter 31 
vocational rehabilitation program.  

As noted, the veteran has previously undergone training and 
vocational rehabilitation through the Chapter 31 
rehabilitation program.  In fact, in February 1996, she was 
found to be "rehabilitated to the point of employability."  
At that time, the veteran had completed a Bachelor of Science 
degree in Registered Nurse-Management.  It was noted that she 
was ready to begin the job search process and was in fact 
already working for the city department of health in an 
administrative capacity.  It was found by VA that the veteran 
had overcome the limiting effects of her disabilities.  She 
was noted to be employed as a program coordinator for the 
city health department.  Her position was commensurate with 
entry level registered nurses and in fact exceeded most 
starting wages in the local area.  The veteran was considered 
as having been rehabilitated per 38 C.F.R. § 21.283(c).  It 
is not indicated that she disagreed with her placement in 
"rehabilitated" status, and the consequent ending of her 
vocational rehabilitation program, at that time.  She did, 
however, thereafter unsuccessfully seek additional training, 
specifically assistance with payment for a Master's degree 
program.  This was denied as she was noted to have overcome 
her handicap, through employment, in February 1997.  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment. 38 U.S.C.A. § 3100 (West 1991 & Supp. 2000); 38 
C.F.R. § 21.1 (2000).  Pertinent law and VA regulations 
provide that a person shall be entitled to a rehabilitation 
program under Chapter 31 if such person is a veteran who has 
a service-connected disability rating at 20 percent or more 
which was incurred or aggravated in service on or after 
September 16, 1940 and is determined by VA to be in need of 
rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
21.40 (2000).  Further, a veteran shall also be entitled to a 
program of vocational rehabilitation if the veteran has (A) a 
service-connected disability rated at 10 percent; and (B) the 
veteran has a serious employment handicap.  38 U.S.C.A. § 
3102(2) (West 1991).

A veteran who has been found to be "rehabilitated" may be 
provided an additional period of training under Chapter 31 
only if the following conditions are met: (1) the veteran has 
a compensable service-connected disability and either; (2) 
current facts, including any relevant medical findings, 
establish that the veteran's service-connected disability has 
worsened to the extent that the effects of the service- 
connected disability, considered in relation to other facts, 
preclude him or her from performing the duties of the 
occupation for which the veteran previously was found to be 
rehabilitated; or (3) the occupation for which the veteran 
previously was found to be rehabilitated under Chapter 31 is 
found to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  38 C.F.R. § 21.284(a) 
(2000).

The Board notes that service connection has been established 
for the aforementioned bilateral knee condition.  The 
combined evaluation is 20 percent.  In July 1999, the veteran 
was evaluated by a VA counseling psychologist.  The 
counseling psychologist found that the veteran had overcome 
any employment handicap through her employment.  38 U.S.C. § 
3102(1)(A) (1991 & Supp. 2000); 38 C.F.R. §§ 21.1(b), 
21.40(a) (2000).  He also noted that the veteran still had 22 
months of entitlement left for Chapter 31 benefits.  Her 
employment, educational and testing history as reflected in 
earlier counseling reports was reviewed.  She was noted to be 
presently employed as a program coordinator for HHS at the 
GS-13 level.  Her physical limitations were noted to have 
remained the same since the prior rehabilitation.  The 
counselor observed that the veteran was fully able to 
function appropriately in her current employment with HHS, 
and retraining or employment assistance was not necessary.  

The counselor found that the veteran had definite impairment 
of employability but that she had overcome the impairment 
through sustained and stable employment.  Thus, the counselor 
found that the veteran did not have an employment handicap.  
Thus, it was noted that she did not have a serious employment 
handicap.  It was noted that she had been working in her 
field since she was rehabilitated, and that the only change 
was that she was now employed by HHS and earning more than 
she had in the previous post-rehabilitation job.  

Turning to the critical criteria in this case, the criteria 
set forth at 38 C.F.R. § 21.284, the Board notes that the 
facts do not show and the veteran does not allege that the 
service-connected disability precludes her from the duties of 
the occupation for which she was found rehabilitated.  The 
veteran has not urged that her knee disability has worsened.  
Nor does the evidence show that the disability has worsened.  
In fact, as noted in the February 1997 Counseling Report-
Counseling Record, the veteran's employment in the 
administrative and management aspects of nursing and health 
care have actually diminished the vocational impact of her 
disability.  Specifically, the veteran is not subject to 
hours on her feet as she would be if she were performing the 
routine duties of a registered nurse.  Nonetheless, she 
remains employable in the occupation for which she was 
rehabilitated.  

Further, the occupation for which she was rehabilitated is 
not unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  The veteran was 
rehabilitated and obtained her bachelor's degree in nursing.  
Her job as a program coordinator at the city health 
department met the goals of her individualized educational 
plan.  Her current job is considered an above-entry level 
position in her field, and the record does not show that she 
is alleging that she has a problem with her actual position.  
It is clear from the evidence that she worked consistently 
since she was rehabilitated.  Her main contention is, rather, 
that she seeks additional training to allow her assurance of 
keeping that position.  This is not, according to controlling 
law and regulation, a valid reason for reentrance.  Thus, 
reentry into the program is precluded under 38 C.F.R. 
§ 21.284.  

Accordingly, the Board finds that the criteria necessary for 
reentrance into a program of vocational rehabilitation under 
Chapter 31 have not been met.  The veteran is not eligible 
for reentrance into a program of rehabilitation.  38 U.S.C. 
§§ 3101, 5107 (1991 & Supp. 2000); 38 C.F.R. §§ 21.283, 
21.284 (2000).


ORDER

Entitlement to reentrance into a program of vocational 
rehabilitation under Chapter 31, Title 38 of the United 
States Code is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

